DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0119240 – previously cited).
Considering claim 1, Tanaka teaches a hot rolled steel sheet comprising 70% or more in total area of tempered martensite and tempered bainite (abstract).  The steel sheet comprises by mass C: 0.03-0.20%, Si: 0.4% or less, Mn: 0.5-2.0%, Al: 0.1% or less, Cr: 1.% or less, Mo: 0.1-0.3%, P: 0.03% or less, S: 0.02% or less, N: 0.01% or less, Nb: 0.01-0.1%, Ti: 0.03-0.15%, V: 0.01-0.3%, B: 0.0002-0.010%, and the balance Fe and impurities (Paragraphs 24, 27, 42, 44, 48, 50, 53, 55, 57 and 60).  The microstructure of the steel may preferably be 80% or more tempered martensite and tempered bainite (Paragraph 66) as well as iron-based carbides having an average width of 1.0 µm or less (i.e. overlapping the claimed carbides of a diameter of 0.1 microns or more being less than 1,000 per cm2) and MC-type precipitated carbides having an average particle size of 20 nm or less (Paragraph 24) where M is one or more of Ti, V, Nb and Mo (Paragraphs 24, 51, 54, 56, and 58) (i.e. overlapping the claimed number of precipitates of a diameter of 50 nm or more being 1×107 or less).  
While not teaching a singular example of the instantly claimed steel sheet this would have been obvious to one of ordinary skill in the art as this is considered a combination of conventionally known steel sheet with composition and microstructural features known to be used for steel sheets with excellent stretch flangeability and blank workability and one would have had a reasonable expectation of success.  Further, the steel composition and microstructure ranges disclosed by Tanaka overlaps those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  Tanaka teaches Mn, Cr, Mo, Nb, Ti, N, S, V, and C in ranges overlapping those which are claimed and this overlap also renders obvious the claimed Relational expression 1.
Tanaka states where the individual amount of both of tempered martensite and tempered austenite cannot be determined as after annealing the microstructures are indistinguishable (Paragraph 66).  However, applicant does not define “as a main structure” to encompass any particular content of tempered martensite and only an exemplary range is disclosed (Specification p.18, 1st full paragraph).  As such, the disclosure of Tanaka is considered to overlap that which is claimed using the broadest reasonable interpretation.  See MPEP 2111.01.
Considering claim 3, Tanaka teaches a chemical composition containing Mn, Cr, Mo, Nb, Ti, N, S, V, and C in ranges overlapping those which are claimed and this overlap also renders obvious the claimed Relational expressions 2.  See MPEP 2144.05.
Considering claim 4, Tanaka is silent regarding the claimed difference in hardness.  However, Tanaka teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Hasegawa to possess the claimed hardness differential as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 5, Tanaka teaches where the tempered martensite content is at least 70% by area (Paragraph 24) and this open-ended disclosure overlaps and renders obvious the claimed 80% or more.  See MPEP 2144.05.
Considering claim 6, Tanaka teaches exemplary yield strengths of the steels being in excess of 900 MPa (Table 3).  See MPEP 2144.05.  Tanaka is silent regarding the claimed Charpy V-notch energy.  However, Tanaka teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Tanaka to possess the claimed Charpy V-notch energy as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that Tanaka does not require Cr and Mo as they are only optional and that the Examples of Tanaka only provide a single instance with both Cr and Mo and that this does not contain Nb or V as well as a carbon content outside of the claimed scope and therefore one would not arrive at the claimed steel (remarks p.6).  This is not persuasive as applicant is reminded that prior art is relevant for all that it discloses and is not limited to specific examples.  See MPEP 2123.  As outlined above, the composition of Tanaka overlaps that which is claimed and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.
Applicant argues that amended claim 1 requires Relational Expression 1 which decreases non-uniformity of the microstructure of the steel in the thickness direction such that the difference in hardness of half and quarter thickness positions is 30 Hv or less (remarks p.6 last paragraph – p.7 continuing paragraph).  This is not persuasive as the physical properties upon which applicant relies (e.g. uniformity and hardness differential) are not recited within the independent claim and therefore applicant’s arguments are not commensurate in scope with that which is claimed.  See MPEP 2145 (VI).
Applicant argues that Tanaka does not direct one skilled in the art to Relational Expression 1 due to not requiring Cr and Mo and that Number 26 of Table 1 of Tanaka would result in a value of 4.73 outside of the claimed range (remarks p.7, 1st – 2nd full paragraphs).  This is not persuasive as Relational Expression 1 is a mathematical formula representing the ratio of Cr and Mo within composition of the steel and Tanaka teaches a composition overlapping that which is claimed.  See MPEP 2144.05.  Further, Tanaka is not limited to the sole disclosure of Number 26 of Table 1, but rather is considered for the totality of the disclosure.  See MPEP 2123.
Applicant argues that Relational Expression 1 results in desirable characteristics of the steel which are not possible outside of Relational Expression 1 and that the comparative examples of Tables 1-3 demonstrate this (remarks p.7, 3rd – 4th full paragraphs).   This is not persuasive as no ‘desirable characteristics’ are claimed and therefore this is not commensurate in scope with the claimed subject matter.  See MPEP 2145 (VI).  Further, Table 1 also provides for Comparative Examples 4 and 7-8 which all have a composition falling within the claimed ranges, possess the claimed microstructure of tempered martensite and tempered bainite, possess the number of carbides and precipitates, and all of which satisfy Relational Expression 1.  As such, this is considered to demonstrate where Relational Expression 1 is not a critical feature to the claimed invention.  
In response to the instant Office action applicant is encouraged to provide further evidence of criticality and/or secondary considerations of non-obviousness demonstrating a distinction over the prior art per MPEP 716 (e.g. hardness differential, etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784